Judge TAUBMAN
concurring in part and dissenting in part.
I agree with that part of the majority's opinion concluding that defendant Yanick Ka-zadi may challenge his misdemeanor convietion. However, I part company with my colleagues regarding Kazadi's felony conviection because I conclude that, in the unique cireumstances presented here, Kazadi may collaterally attack that deferred judgment and sentence.
I start with the proposition that section 13-4-102(1), C.R.S.2010, provides that, as relevant here, the court of appeals has jurisdiction over appeals from final judgments. The term "final judgment" has been defined *77as one "which ends the particular action in which it is entered, leaving nothing further for the court pronouncing it to do in order to completely determine the rights of the parties involved in the proceeding." Harding Glass Co. v. Jones, 640 P.2d 1123, 1125 n. 2 (Colo.1982) (quoting D.H. v. People, 192 Colo. 542, 544, 561 P.2d 5, 6 (1977). Further, Crim. P. 85(c)(8)(IX) expressly provides that an order denying postconviction relief is a final judgment reviewable on appeal. Thus, it is clear that Kazadi may properly appeal the denial of his Crim. P. 85(c) motion. However, the majority concludes that Kazadi could not properly seek relief under Crim. P. 35(c) to review his felony conviction for which he received a deferred judgment and sentence based on supreme court precedent. I disagree with the majority for three reasons. First, in my view, the decisions on which the majority relies are distinguishable.
Second, I conclude that a careful reading of Crim. P. 35(c) shows that that rule does not preclude a postconviction motion seeking to set aside a deferred judgment in the circumstances presented here.
Finally, I conclude that various cases from Colorado's appellate courts have interpreted the "final judgment" requirement of section 13-4-102(1) in a practical manner to afford appellate review, for justifiable reasons, in cireumstances where there is not otherwise a final judgment, and that the reasoning of those cases applies here.
I. Cases Interpreting Deferred Judgment and Crim. P. 35(c) Are Distinguishable
As the majority correctly notes, the supreme court stated in People v. Carbajal, 198 P.3d 102, 105 (Colo.2008), "A deferred judgment is not a final judgment, and thus may not be subject to either Crim. P. 85 review or direct appellate review until revoked." In Carbajal, the defendant claimed the district court lacked jurisdiction to continue his deferred judgment beyond the statutory limits. In that case, the supreme court concluded that a deferred judgment is not a final judgment in the context of determining the defendant had no appellate remedy, and thus could pursue a proceeding under C.A.R. 21. However, Carbajal is distinguishable because the supreme court did not address whether a defendant could file a postconviction motion in the unique cireumstances presented here. Further, the three cases to similar effect cited by the majority are also distinguishable, because they addressed deferred judgments in different contexts. Significantly, neither Carbgjal nor the court of appeals decisions analyzed the specific language of Crim. P. 35(c) and its statutory counterpart, section 18-1-410, C.R.S.2010.
The Carbqjal court relied on People in Interest of K.W.S., 192 P.3d 579, 581 (Colo.App.2008), to support its conclusion that Crim. P. 35 review is not available until a deferred judgment is revoked and a judgment of conviction is entered. However, the KW.S. division did not address whether a deferred judgment could be challenged in a postconviction motion under the cireum-stances presented here; that case did not involve the defendant's immigration status.
The K.W.S. division, in turn, relied on two earlier decisions of court of appeals divisions. In People v. Manzanares, 85 P.3d 604, 611 (Colo.App.2008), the division held similarly that Crim. P. 85 review is not available until a deferred judgment is-revoked and a judgment of conviction entered. In reaching this conclusion, the division relied on People v. Anderson, 703 P.2d 650, 652 (Colo.App.1985) The Anderson division stated that Crim. P. 85 review is not available for a deferred judgment and sentence. I am not persuaded by this statement, because the Anderson division only cited as support a civil case holding that the denial of summary judgment is an interlocutory, nonfinal decision. Further, Anderson did not address an immigration issue, like that presented here. Finally, I note that the Manzanares division concluded that the holding in Anderson was implied by Crim. P. 85(c) and section 18-1-410. This suggests, to me at least, that the Manza-mares division was not necessarily persuaded that Crim. P. 85(c) and section 18-1-410 require the conclusion that a defendant could not file a postconviction challenge to a deferred judgment.
*78IL Interpretation of Crim. P. 85(c) and Section 18-1-410
In my view, the words of section 18-1-410 and Crim. P. 35(c) support the conclusion that a defendant may file a motion for post-conviction relief seeking to set aside a deferred judgment.
First, section 18-1-410 does not expressly require a judgment of conviction as a prerequisite to filing an application for postconviction review. Rather, section 18-1-410(1) and (1)(F)(II) use the term "judgment of conviction" as both conditional and alternative phrases.1
Second, while the majority focuses on the "judgment of conviction" language in Crim. P. 35(c)(8), I conclude that different language in section 18-1-410(1) and Crim. P. 35(c)(@) supports my conclusion that a conviction, rather than a judgment of conviction, is nee-essary to file a postconviction motion.
Crim. P. 35(c)(2) provides in pertinent part:
Notwithstanding the fact that no review of a conviction of crime was sought by appeal within the time prescribed therefor, or that a judgment of conviction was affirmed upon appeal, every person convicted of a crime is entitled as a matter of right to make application for postconviction review upon the grounds hereinafter set forth.
(Emphasis added.)
Section 18-1-410(1), quoted in footnote 1, contains almost identical language. Crim. P. 35(c)(2) provides that to justify a hearing, a defendant must allege in good faith that, among other reasons, the conviction was obtained in violation of the United States Constitution. Crim. P. 85(c)(2)(I).
Accordingly, the quoted language in both the statute and the rule provides that even when there is no direct appeal of a conviction or affirmance on appeal of a judgment of conviction, a defendant convicted of a crime is "entitled as a matter of right" to file a postconviction motion. This language does not require a judgment of conviction as a prerequisite to filing a Crim. P. 85(c) motion. See Crim. P. 82(b)(8) (defining judgment of conviction in criminal cases). As discussed below, it is clear that Kazadi was convicted of a crime. Accordingly, he had a right to file his postconviction motion, even though he was challenging a deferred judgment, rather than a judgment of conviction.
The majority, in turn, relies on different language in Crim. P. 35(e)(8) to support its conclusion that only a defendant who seeks to have a judgment of conviction set aside may file a postconviction motion. However, the language in that part of the rule is precatory: it provides that "[oIne who is aggrieved and claiming either a right to be released or to have a judgment of conviction set aside ... may file" a postconviction motion "to correct a violation of his constitutional rights."
When examining a statute, we give effect to every word because we do not presume that the General Assembly used language idly and with no intent that meaning should be given to its language. Lombard v. Colo. Outdoor Education Ctr., Inc., 187 P.3d 565, 571 (Colo.2008). "Shall" and "may" have distinct meanings. "Shall" indicates that a term is mandatory, while "may" connotes a grant of discretion or choice among alternatives. See People v. Harrison, 165 P.3d 859, 860 (Colo.App.2007).
We apply these rules of statutory construction to the interpretation of supreme court rules. People v. Fugua, 764 P.2d 56, 58 (Colo.1988) (interpreting Crim. P. 85(b)).
Thus, the distinction in language between section 18-1-410(1) and Crim. P. 85(c)(2), on the one hand, and Crim. P. 35(c)(8), on the other, is significant. Like "shall," "is entitled *79as a matter of right" indicates that the language is mandatory. Thus, a defendant meeting the requirements of section 18-1-410(1) and Crim. P. 85(c)(2) is authorized to file a motion for postconviction relief, even if the motion seeks to set aside a deferred judgment. This conclusion is consistent with the supreme court's observation that Crim. P. 35(c) "provides broad and inclusive post-conviction remedies." Naranjo v. Johnson, 770 P.2d 784, 787 (Colo.1989).
Significantly, the different language in subsections (2) and (8) is not necessarily inconsistent. One who meets the requirements of subsection (2) can file a Crim. P. 35(c) motion as a matter of right, while one meeting the requirements of subsection (8) has the discretion to file a postconviction motion.
Even if I were to assume that the language in these subsections is inconsistent, the overarching purpose of Crim. P. 85(c) to provide broad and inclusive remedies should govern our interpretation of the rule. Otherwise, as discussed below, Kazadi will be left without a remedy to challenge his conviction and deferred judgment.
Accordingly, I conclude that neither seetion 18-1-410 nor Crim. P. 35(c) requires that a judgment of conviction enter before a defendant may file a Crim. P. 35(c) motion to challenge a conviction and deferred judgment.
III. Determination of Final Judgment Here
The question then becomes whether Kaza-di may seek postconviction relief under the cireumstances presented here, even if my above analysis of section 18-1-410(1) and Crim. P. 35(c) is incorrect. I conclude, for two reasons, that under the unique cireum-stance presented here, Kazadi's conviction and deferred judgment should be considered a judgment of conviction permitting him to file a Crim. P. 85 motion.
First, his guilty plea resulting in the deferred judgment is considered a conviction under Colorado law. See § 167-2068), C.R.S.2010; see also Hafelfinger v. Dist. Court for Eighth Jud. Dist., 674 P.2d 375, 377 (Colo.1984) ("For purposes of determining the likelihood that the accused will be present at trial, a plea of guilty upon which a deferred sentence is granted has the same relevance during the period of deferment as a jury verdict and judgment of conviction.").
Also, as the majority notes, under federal immigration law, 8 U.S.C. § 1101(a)(48)(A)G), a conviction includes a guilty plea resulting in a deferred judgment.
Second, just as the term "conviction" may be interpreted differently depending on the statute or rule in which it is used and the issue in a particular case, see Hafelfinger, 674 P.2d at 376, so too can the term "judgment of conviction" be susceptible of differing interpretations. In this regard, it is helpful to note that while the Harding Glass final judgment rule is often quoted, our appellate courts have created numerous exceptions to afford an avenue of appeal.
A few examples illustrate my point. In the following cases, our appellate courts have determined that certain nonfinal orders are appealable: Feigin v. Alexa Grp., Ltd., 19 P.3d 23 (Colo.2001) (orders denying intervention as of right are appealable orders); Gallagher v. Board of Trs., 54 P.3d 386 (Colo.2002) (orders deciding issue of qualified immunity immediately appealable); Rush Creek Solutions, Inc. v. Ute Mountain Ute Tribe, 107 P.3d 402 (Colo.App.2004) (orders denying motion to dismiss, based on tribal sovereign immunity grounds, are, like orders denying governmental and qualified immunity, immediately appealable); Securities Investor Protection Corp. v. First Entmt. Holding Corp., 36 P.3d 175 (Colo.App.2001) (an order deciding issue of contempt and sanctions is a final order); In re Marriage of Westlake, 674 P.2d 1386 (Colo.App.1983) (order for temporary maintenance in a dissolution proceeding immediately appealable).
Additionally, in Furlong v. Gardner, 956 P.2d 545 (Colo.1998), the supreme court held that an order denying qualified immunity is appealable based on case law interpreting 42 U.S.C. § 1983. In Furlong, the supreme court also held that an unsigned minute order, otherwise not final and appealable pursuant to C.RC.P. 58(a), was sufficient to constitute a final judgment because of the need to vindicate federal law.
*80Further, in dependency and neglect cases, an adjudication of dependency and neglect is final onee a dispositional order has been entered, even though that order does not end the dependency and neglect proceeding. See People in Interest of E.A., 638 P.2d 278 (Colo.1981). Also, although an order dismissing a complaint without prejudice is generally not appealable because it is not final, see Burden v. Greeven, 953 P.2d 205 (Colo.App.1998), such an order is considered to be final if the dismissal would prevent refiling of the complaint because the statute of limitations has run. See B.C. Inv. Co. v. Throm, 650 P.2d 1333 (Colo.App.1982).
The thrust of these cases, then, is that while a final judgment is generally defined to be a decision that "ends the particular action in which it is entered," Hoarding Glass, 640 P.2d at 1125 n. 2, and leaves nothing further to be done, numerous exceptions have evolved over the years to accommodate specific cireumstances. See Colorado Appellate Handbook § 5.2 (Hon. Janice B. Davidson ed., 3d ed. supp. 2010) (orders that appear temporary in nature may nevertheless be appealable).
Accordingly, if Crim. P. 35(c) requires a judgment of conviction, I believe that term can be interpreted to apply to the cireum-stances presented here.
IV. A Final Judgment Exists Here
Based upon the above review of statutory and case law, I conclude that Kazadi may seek relief under a Crim. P. 35(c) motion to review his felony conviction and deferred judgment. Here, Kazadi seeks to set aside a conviction resulting from a deferred judgment, based on his allegation that he received ineffective assistance of counsel because his trial attorney did not advise him about the immigration consequences of his plea. See Padilla v. Kentucky, - U.S. --=, ---, 130 S.Ct. 1473, 1478, 176 L.Ed.2d 284 (2010); People v. Pozo, 746 P.2d 523, 525-26 (Colo.1987). Under the rule espoused in the cases noted above regarding deferred judgments, Kazadi would not have any opportunity to challenge his deferred judgment. Instead, he would be required to wait until the deferred judgment is revoked and a judgment of conviction entered. However, that revocation would only result from Kazadi's further legal violations, which would make his deportation or removal from the United States more likely in any event. In the alternative, if Kazadi were to wait until the period of deferred judgment was completed, he would no longer have a judgment on his record; however, for purposes of federal immigration law he would still be considered to have suffered a conviction that could result in his removal from the country.
Under these circumstances, neither statutes nor case law requires that Kazadi be left in a "catch-22" situation in which he is unable to seek to set aside his guilty plea resulting in the deferred judgment. To conclude otherwise would prevent Kazadi from vindicating his constitutional right to effective assistance of counsel as to immigration issues enunciated twenty-four years ago by our supreme court in Pozo, and echoed last year by the United States Supreme Court in Padilla.
From Kazadi's perspective, his deferred judgment here was a final judgment which ended his legal proceedings regarding the felony charge against him. If our law precludes challenge to a deferred judgment under the cireumstances presented here, similarly situated eriminal defendants would decline to enter into deferred judgments, thereby defeating the salutary purposes they serve. Instead, they might enter into more onerous plea agreements, requiring them to plead guilty to particular offenses, or they might opt to proceed to trial In the former situation, the consequences are more severe than deferred judgments, while in the latter situation the judicial system would be burdened by additional trials when a plea bargain would otherwise be a viable option.
Accordingly, I would apply the majority's analysis as to Kazadi's misdemeanor conviction to his felony deferred judgment as well and conclude that he has sufficiently alleged ineffective assistance of counsel to warrant a hearing on both. Even though the majority relies in part on the fact that Kazadi's Crim. P. 11 advisement form only referred to possible removal from the United States regard*81ing certain felonies and did not address misdemeanors, the remainder of the majority's analysis supports the conclusion that Kazadi has sufficiently alleged that his Crim. P. 11 written advisement, together with the lack of any oral advisements regarding immigration consequences provided by the trial court during the providency hearing, warrants an evi-dentiary hearing on his claim of ineffective assistance of counsel.
Accordingly, I would reverse and remand for a hearing on Kazadi's claim as to both the felony and the misdemeanor.

. Section 18-1-410(1) provides in pertinent part: "Notwithstanding the fact that no review of a conviction of crime was sought by appeal within the time prescribed therefor, or that a judgment of conviction was affirmed on appeal, every person convicted of a crime is entitled as a matter of right to make applications for postconviction review."
Similarly, § 18-1-410(1)(f)(II) provides: "The ground set forth in this paragraph (F) [significant change in the law] may not be asserted if, prior to filing for relief pursuant to this paragraph (F), a person has not sought appeal of a conviction within the time prescribed therefor or if a judgment of conviction has been affirmed upon appeal."